PER CURIAM.
Plaintiff sued to recover for injuries occasioned by falling into a hole in a sidewalk. The jury gave'her a verdict for $300. The city appeals.
Without passing upon certain of plaintiff’s testimony, which was quite effectively overcome by the defendant, or upon the amount qf damages awarded, this judgment must be reversed. The dimensions of the hole were about two by three feet at its edges and sloping to a depth of about two inches. On the record here the city is entitled to the application of the. rule laid down in Hamilton v. City of Buffalo, 173 N. Y. 72, 65 N. E. 944, and Gastel v. City of New York, 194 N. Y. 15, 86 N. E. 833.
Judgment reversed, and complaint dismissed, with costs to appellant in this court and in the court below.